VICKERY, P. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action in the Cleveland Municipal Court, wherein Francis C. Ord was plaintiff and the Queen Insurance Co. was defendant. The action was on an insurance policy for the theft of an automobile. The evidence was in substance that one Melcher, who took the car, afterwards confessed that he was employed by Ord to take it so the latter might collect the insurance. Ord had signed a written confession of the same thing, but on the witness stand declared that he was coerced into signing the confession.
The. evidence was that Ord and his fiance were sitting in the car in front of the theater when Melcher came near them. They told him that they were driving to another theater. When later they arrived there, Melcher met them and they pointed out the car to him. An hour later when they left the theater, the car was gone. Ord notified the police and the next day filed his claim for insurance. The car was found strpped of all its accessories. Later, both Melcher and Ord confessed. Under these circumstances, Judge Sawicki of the Municipal Court found in favor of Ord for the full amount of insurance. The insurance Co. prosecuted error. Held:
The judgment of the court was not sustained by sufficient evidence and will be reversed. Judgment reversed.